Citation Nr: 1009613	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied entitlement to a TDIU.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He claims he is 
entitled to a TDIU because his hearing loss disability has 
made it impossible to find employment in any area.  See June 
2006 Typewritten Statement from the Veteran.  Although the 
Board regrets the delay, review of the record reveals that 
further development is needed before deciding the merits of 
the claim.  

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled 
under the schedular criteria, a total rating may nevertheless 
be granted if service-connected disorders prevent him or her 
from securing and maintaining substantially gainful 
employment, provided that: if there is only one such 
disability, the disability is rated at 60 percent or more; 
and if there are two or more disabilities, at least one of 
them is rated at 40 percent or more and the combined rating 
is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

If the evidence demonstrates that the Veteran is unemployable 
by reason of his service-connected disabilities, but fails to 
meet the percentage standards discussed above, the claim must 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

In this case, the Veteran is currently service-connected for 
bilateral hearing loss, evaluated as 60 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and malaria, 
evaluated as noncompensably disabling.  As his bilateral 
hearing loss and tinnitus share a common etiology and result 
from a single accident, namely in-service acoustic trauma, 
such are considered one disability for TDIU purposes.  
Therefore, combining the Veteran's bilateral hearing loss and 
tinnitus under 38 C.F.R. § 4.25, he has a 60 percent 
evaluation for such combined disabilities.  He is also 
service-connected for malaria.  The Veteran's combined 
disability rating is currently 60 percent.  Therefore, he has 
two disabilities (bilateral hearing loss/tinnitus and 
malaria) with one rated at 60 percent, but his combined 
rating is less than 70 percent.  As such, the percentage 
criteria under 38 C.F.R. § 4.16(a) have not been met.  The 
issue, then, is whether his service-connected disabilities 
nevertheless prohibits him from sustaining gainful employment 
such that the claim should be submitted to the Director of 
C&P Service for extraschedular consideration.

The Board finds that a remand is necessary in order to obtain 
outstanding records from the Social Security Administration 
(SSA).  As indicated by the Veteran in April 2008 and June 
2009 statements, he receives SSA disability benefits.  As 
such, a remand is necessary in order to obtain any 
determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

The Board also notes that the Veteran had previously used 
VA's vocational rehabilitation services; however, in a 
February 2007 letter, he was informed that it was not 
feasible for him to benefit from a program designed to return 
him to gainful employment.  The Board observes that, in the 
April 2007 statement of the case, the RO indicated that a 
review of the Veteran's vocational rehabilitation folder 
revealed that such contained a July 2005 note indicating that 
the Veteran had a heart attack following an automobile 
accident in April 2006 and his vocational rehabilitation had 
been interrupted because it was not feasible for him to 
continue training until he had recovered from his heart 
attack.  However, the Veteran's vocational rehabilitation 
folder is not of record for review by the Board.  As such, 
while on remand, the Veteran's VA vocational rehabilitation 
folder should be obtained and associated with the claims 
file.

The Board also finds that a remand is necessary in order to 
obtain a VA examination and opinion regarding whether the 
Veteran's service-connected disabilities render him 
unemployable.  In this regard, the Board observes that, in 
August 2006, the Veteran's VA physician opined that his 
severe loss of hearing renders him unemployable.  However, 
the VA physician does not provide a rationale for his 
opinion.  Thus, the Board finds that a VA examination is 
needed in order to assess whether the Veteran's service-
connected disabilities singularly or jointly render him 
unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

If, after examining the Veteran, the RO/AMC determines that 
the percentage criteria listed under 38 C.F.R. § 4.16(a) 
still have not been met, and that the Veteran is nevertheless 
prohibited from sustaining gainful employment due to his 
service-connected disabilities, the case should be forwarded 
to the Director, Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file.

2.  The Veteran's VA vocational 
rehabilitation folder should be 
obtained and associated with the claims 
file.

3.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA examination 
to assess whether his service-connected 
disabilities (bilateral hearing loss, 
tinnitus, and malaria) singularly or 
jointly render him unemployable.  The 
claims file must be available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed. 

Based on a review of the claims file, 
the examiner should provide an opinion 
as to whether it is likely, unlikely, 
or at least as likely as not that 
Veteran's service-connected bilateral 
hearing loss, tinnitus, and malaria) 
singularly or jointly render him unable 
to secure or follow a substantially 
gainful occupation.  In offering this 
opinion, the examiner should review the 
claims file, to include the August 2006 
opinion offered by the Veteran's VA 
physician.   

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's TDIU 
claim should be readjudicated.  If it is 
determined that the Veteran is 
unemployable by reason of his service-
connected disabilities, but still fails 
to meet the percentage standards listed 
above, the claim shall be submitted to 
the Director of C&P Service for 
extraschedular consideration.  See 
38 C.F.R. § 4.16(b).  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

